— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 26,1982, which ruled that claimant was ineligible to receive benefits. In finding claimant ineligible for benefits, the board reversed that portion of the hearing officer’s decision which had modified the Commissioner of Labor’s initial determination. The reversal resulted in an overpayment of benefits to claimant which has been ruled by the Department of Labor to be nonrecoverable. Claimant has received the maximum amount of benefits allowable under her claim. A reversal of the board’s decision will, therefore, not result in any additional benefits. Claimant’s appeal has become academic and should, therefore, be dismissed as moot CMatter of Leibowitz [Board of Educ. — Roberts], 89 AD2d 637). Appeal dismissed, as moot, without costs. Main, J. P., Mikoll, Yesawich, Jr., Weiss and Levine, JJ., concur.